       Case: 5:17-cr-00290-DAP Doc #: 55 Filed: 03/05/19 1 of 9. PageID #: 330




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

     UNITED STATES OF AMERICA,                     )    CASE NO. 5:17CR290
                                                   )
                          Plaintiff,               )    JUDGE DAN AARON POLSTER
                                                   )
                  v.                               )
                                                   )
     CHRISTOPHER RAY DAMRON,                       )    GOVERNMENT’S TRIAL BRIEF
                                                   )
                          Defendant.               )

        Now comes the United States of America, by and through its counsel, Justin E. Herdman,

United States Attorney, and Danielle K. Angeli, Assistant United States Attorney, and hereby

submits the following trial brief.

I.      STATEMENT OF FACTS

        Christopher Ray Damron (“Defendant”) is charged in a single-count indictment for being

a felon in possession of a firearm and ammunition, in violation of 18 U.S.C. § 922(g)(1). If this

case proceeds to trial, the United States intends to offer evidence of the following:

        On February 11, 2017, Defendant began community control, supervised by the Adult

Parole Authority (“APA”). During Defendant’s supervision, the APA learned that Defendant was

not living at his reported address in Harrison County, Ohio. As a result, on March 22, 2017, the

APA went to Defendant’s unreported address in Carroll County, Ohio, that he shared with his

girlfriend, Aquinda Hill, and her two children. When the APA officers arrived at the home, they

asked Defendant to step outside, detained him in handcuffs, and moved Defendant to the car.

Defendant’s supervising APA officer spoke with Ms. Hill, who told him that Defendant had spent

every night at her house and was moving in with her. The officer asked where Defendant kept his

belongings, and went to search the bedroom. Inside the bedroom, officers found male clothing,
      Case: 5:17-cr-00290-DAP Doc #: 55 Filed: 03/05/19 2 of 9. PageID #: 331



among other things. After finding this, an APA officer asked Ms. Hill where in the house

Defendant hid other belongings, and she pointed to the entertainment console in the living room.

Officers searched the area and found a loaded Colt, model Mustang Pocketlite, .380 caliber pistol,

bearing Serial Number PL33002.

       Defendant’s APA Officer then read Defendant his Miranda rights. Defendant waived his

rights, and admitted that he and his brother shot the firearm earlier that week. He also admitted

that Ms. Hill wanted a firearm for protection. After the APA officers found the loaded firearm,

Ms. Hill made a voluntary written statement to the Carroll County Sheriff’s Office indicating that

Defendant was working on moving his stuff to live with her. She also explained that she did not

know anything about the firearm.

       As of March 22, 2017, Defendant was prohibited from possessing a firearm and

ammunition because he had a number of disqualifying felony convictions. Defendant stipulates

to this element. Additionally, the firearm and ammunition were each manufactured outside of the

State of Ohio, so they moved in and affected interstate commerce. Defendant also stipulates to

this element.

II.    CONTROLLING LAW

       A.       Felon in Possession of a Firearm and Ammunition

       Title 18, United States Code, Section 922(g)(1), makes it a crime for a person to

knowingly possess a firearm and ammunition in and affecting interstate commerce after having

been convicted of a crime punishable by more than one year imprisonment. The government

must prove the following elements beyond a reasonable doubt:

       (1) That the defendant has been convicted of a crime punishable by imprisonment for

       more than one year. As I explained earlier, the government and the defendant have




                                                2
       Case: 5:17-cr-00290-DAP Doc #: 55 Filed: 03/05/19 3 of 9. PageID #: 332



        stipulated and agreed that defendant had previously been convicted of a crime punishable

        by imprisonment for more than one year.

        (2) That the defendant, following his conviction, knowingly possessed a firearm and

        ammunition specified in the indictment.

        (3) That the specified firearm and ammunition crossed a state line prior to the alleged

        possession. It is sufficient for this element to show that the firearm and ammunition were

        manufactured in a state other than Ohio. Again, as I explained earlier, the government

        and the defendant have stipulated and agreed that the firearm and ammunition traveled in

        and affected interstate commerce to be found in the State of Ohio.

III.    EVIDENTIARY ISSUES

        A.     Evidence of the APA’s supervision of Damron is admissible res gestae
               evidence.

        Background or res gestae evidence of a case is information and evidence intrinsic to the

charged crime. United States v. Hardy, 228 F.3d 745, 748 (6th Cir. 2000). “Intrinsic acts are

those that are inextricably intertwined with the criminal act charged or a part of the criminal

activity as opposed to extrinsic acts, which are those that occurred at different times and under

different circumstances from the offense charged.” United States v. Churn, 800 F.3d 768, 779

(6th Cir. 2015) (internal citation omitted). Background or res gestae evidence consists of “those

acts the telling of which is necessary to complete the story of the charged offense.” United

States v. Till, 434 F. 3d 880, 884 (6th Cir. 2006) (quoting Hardy, 228 F.3d at 745). Such

evidence has “a causal, temporary or spatial connection with the charged offense, typically such

evidence is a prelude to the charged offense, is directly probative of the charged offense, arises

from the same events as the charged offense, forms an integral part of a witness’ testimony or

completes the story of the charged offense.” Id.



                                                   3
      Case: 5:17-cr-00290-DAP Doc #: 55 Filed: 03/05/19 4 of 9. PageID #: 333



        The United States anticipates that it will introduce evidence that the APA was

supervising Defendant upon his release from prison. 1 This evidence has a causal connection

with the charged offense: it explains why APA officers went to Defendant’s unreported

residence, and why they searched the home. It also shows that Defendant cannot lawfully

possess a firearm and ammunition. Because the evidence is necessary to complete the story of

the charge offense, it is proper res gestae evidence.

        Moreover, the probative value of this evidence is not substantially outweighed by the

danger of unfair prejudice. See Fed. R. Evid. 403. As discussed above, an element of the

charged offense requires that the United States prove that Defendant has a felony conviction. As

a result, the danger of unfair prejudice is little, if any, whereas the probative value is high to

explain why the APA searched Defendant’s home. Thus, the evidence passes Rule 403’s

balancing test.

        Further, any risk of unfair prejudice is mitigated if the Court offers a limiting instruction

under Rule 105. The Court can instruct the jury to only consider this evidence to explain why

the APA searched Defendant’s home. When a proper limiting instruction is given, the jury is

expected to follow the court’s instruction. United States v. Gutierrez, No. 3:12-00083, 2012 WL

4097217, at *2 (M.D. Tenn. Sept. 17, 2012) (citing United States v. Certain Land Situated in

City of Detroit, 633 F.3d 418, 423 (6th Cir. 2011) (noting that limiting instructions are effective

and juries can be expected to follow them)). Therefore, a limiting instruction will minimize the

potential prejudicial effect.




1
     The United States does not anticipate discussing any details of the underlying conviction in
its case-in-chief, but only the fact that the APA was supervising Defendant.


                                                   4
      Case: 5:17-cr-00290-DAP Doc #: 55 Filed: 03/05/19 5 of 9. PageID #: 334



       B.      Defendant’s post-Miranda statements are admissible statements by a party
               opponent.

       The Federal Rules of Evidence exclude statements made by party opponents from the

hearsay definition. See Fed. R. Evid. 801(d)(2). The United States intends to offer Defendant’s

post-Miranda statements after the APA officers found the loaded firearm. Specifically,

Defendant told the APA officers that he and his brother had gone shooting with the firearm

earlier in the week. Defendant also told the APA officers that his girlfriend, Ms. Hill, wanted a

firearm in the home for protection. Because these are Defendant’s own statements, and he is an

opposing party to the United States, they are not hearsay. Thus, they are admissible under Rule

801(d)(2).

       Contrastingly, defendants cannot seek to introduce their own statements through Rule

801(d)(2). United States v. McDaniel, 398 F.3d 540, 545 (6th Cir. 2005) (citing United States v.

Wilkerson, 84 F.3d 692, 696 (4th Cir. 1996), cert. denied, 522 U.S. 934 (1997)). Indeed,

although the Federal Rules of Evidence allow the government to introduce a defendant’s

statements, the “Rules do not, however, provide an exception for self-serving, exculpatory

statements made by a party which are being sought for admission by that same party.” Id. Thus,

although the United States is permitted to introduce some or all of a defendant’s statements

against him as non-hearsay admissions of a party-opponent under Rule 801(d)(2), a defendant is

not permitted to introduce his own statements under the same Rule. This applies equally to the

evidence the defendant seeks to introduce in his own case as it does to the evidence he tries to

elicit through the cross-examination of witnesses.




                                                 5
        Case: 5:17-cr-00290-DAP Doc #: 55 Filed: 03/05/19 6 of 9. PageID #: 335



IV.      TRIAL DOCUMENTS

         A.      Joint Stipulations 2

         The United States and the Defendant have entered into the following stipulations as filed:

      1. Prior to the date of the crime charged in count one of the indictment, the defendant was
         convicted of a felony, that is, a crime punishable under the laws of the State of Ohio by a
         term of imprisonment exceeding one year.

      2. Government Exhibit 1, a Colt, model Mustang Pocketlite, .380 pistol, bearing Serial
         Number PL33002, is a firearm as defined under federal law and was manufactured
         outside of the State of Ohio, so it moved in and affected interstate commerce.

      3. Government Exhibit 2, the seized ammunition, is ammunition as defined under federal
         law and is manufactured outside of the State of Ohio, so the ammunition moved in and
         affected interstate commerce.

         B.      Joint Proposed Additional Jury Instructions

         The United States respectfully requests that the Court use the Joint Proposed Additional

Jury Instructions as filed. The United States and Defendant agree on all of the filed instructions.

         C.      Proposed Voir Dire Questions

         The United States respectfully requests that the Court use the Government’s proposed

questions as filed to the jury panel during voir dire examination.

         D.      Joint Proposed Preliminary Statement

         The United States respectfully requests that the Court use the Joint Proposed Government

and Defense preliminary statement as filed:

         “The Defendant, Christopher Ray Damron, has been charged in a one-count indictment.

The Defendant is charged in Count 1 with being a felon in possession of a firearm and




2
    Although the Court’s Order specifies that all stipulations shall be signed by both counsel as
well as the defendant, as of the filing of this trial brief, the United States had not received a copy
of the stipulations with Defendant’s signature.


                                                  6
      Case: 5:17-cr-00290-DAP Doc #: 55 Filed: 03/05/19 7 of 9. PageID #: 336



ammunition. The charge is alleged to have occurred on or about March 22, 2017, in Carroll

County, Ohio.

       Specifically, the United States alleges that on March 22, 2017, Defendant Damron

knowingly possessed a firearm and ammunition that Adult Parole Authority officers recovered

during a search of Defendant Damron’s residence. As of March 22, 2017, Defendant Damron

had been previously convicted of a crime punishable by more than one-year imprisonment.

Additionally, the firearm and ammunition in question were manufactured outside of the State of

Ohio and therefore traveled in and affected interstate and/or foreign commerce before March 22,

2017. Defendant Damron denies this charge and has entered a plea of not guilty.”

       E.       Exhibit List

       The United States has filed its proposed exhibit list. It will revise the list further as

needed should circumstances change prior to trial.

       F.       Witness List

       The United States has provided a copy of its proposed witness list, along with a brief

description of the witness’s anticipated testimony, as well as the documentary or physical

evidence to be offered by the witness, to defense counsel and the Court.

       G.       Motions in Limine

       The United States has not filed any motions in limine. If Defendant files a motion in

limine, the United States will promptly file its response before the final pretrial conference

scheduled on March 11, 2019.

       H.       Joint Proposed Verdict Form

       The United States has provided a copy of the joint proposed verdict form to the Court.




                                                  7
      Case: 5:17-cr-00290-DAP Doc #: 55 Filed: 03/05/19 8 of 9. PageID #: 337



       I.      Jencks Material

       The United States will provide Jencks material to the defense in a timely manner and in

accordance with this Court’s Order.

V.     COURTROOM PROCEDURE

       The United States respectfully requests that the Court issue a witness-sequestration order

pursuant to Federal Rule of Evidence 615. The government designates Special Agent Elizabeth

Gardner with ATF as its representative in this case to be present at counsel table throughout the

trial. Special Agent Gardner’s presence in the courtroom during trial is essential to the

presentation of the government’s case. See FED. R. EVID. 615(b) (specifically excluding from a

sequestration order “an officer or employee of a party that is not a natural person, after being

designated as the party’s representative by its attorney”); FED. R. EVID. 615(c) (providing an

additional exception for essential witnesses).

VI.    CONCLUSION

       The United States is prepared to submit additional briefing on any issue should the Court

or circumstances require.

                                                       Respectfully submitted,
                                                       JUSTIN E. HERDMAN
                                                       United States Attorney

                                                 By:   /s/ Danielle K. Angeli
                                                       Danielle K. Angeli (MI: P81362)
                                                       Assistant United States Attorney
                                                       United States Court House
                                                       801 West Superior Avenue, Suite 400
                                                       Cleveland, OH 44113
                                                       (216) 622-3875
                                                       (216) 522-8355 (facsimile)
                                                       Danielle.Angeli@usdoj.gov




                                                  8
      Case: 5:17-cr-00290-DAP Doc #: 55 Filed: 03/05/19 9 of 9. PageID #: 338



                                   CERTIFICATE OF SERVICE

       I hereby certify that on this 5th day of March 2019, a copy of the foregoing document

was filed electronically. Notice of this filing will be sent to all parties by operation of the

Court’s electronic filing system. All other parties will be served by regular U.S. Mail. Parties

may access this filing through the Court’s system.


                                                       /s/ Danielle K. Angeli
                                                       Danielle K. Angeli
                                                       Assistant United States Attorney




                                                   9
